      6:19-cv-00343-RAW Document 2 Filed in ED/OK on 10/10/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )   CIV-     19-cv-343-RAW
                                                 )
GARY WAYNE KEELING,                              )
                                                 )
                       Defendant.                )

                                           COMPLAINT

       The United States of America, for its Complaint, alleges:

                                    FACTS OF THE CASE

       1.      The mission of the United States Department of Education is to promote student

achievement and preparation for global competitiveness by fostering educational excellence and

ensuring equal access. As a part of its mission, the Department of Education provides federal

monies through a wide variety of grants.

       2.      Grant Public Schools (“GPS”) was a dependent public school system in Grant,

Oklahoma, located in the Eastern District of Oklahoma.

       3.      Each year GPS received and spent federal funds from federal programs involving

grants, contracts, subsidies, loans, guarantees, insurance and/or other forms of federal assistance.

Specifically GPS received $462,886.14 in 2011, $388,647.75 in 2012, $344,980.72 in 2013,

$292,692.24 in 2014, $308, 936.16 in 2015, and $324,362.77 in 2016.




                                                 1
         6:19-cv-00343-RAW Document 2 Filed in ED/OK on 10/10/19 Page 2 of 6



           4.      GPS maintained contractual relationships with various vendors who provided

goods and services to GPS in exchange for money. GPS maintained a process for paying vendors

which required invoices be submitted to Pamela Keeling 1, the general office clerk and

superintendent’s secretary. Pamela Keeling’s responsibilities included federal programs

coordinator, accounts payable clerk, deputy treasurer, claims clerk, and payroll clerk. Pamela

Keeling prepared checks for signatures and submitted the invoices and checks to the GPS Board

of Education for signature.

           5.      Pamela Keeling created false invoices, which she purported to be legitimate, from

GPS vendors. Pamela Keeling later inserted the false invoices into the regular stream of GPS

accounts payable by the GPS Board of Education. Pamela Keeling and, upon information and

belief, Gary Wayne Keeling, created false invoices from Cross K Supplies indicating that it had

provided goods or services to GPS during the years 2014 to 2015 and then received checks from

GPS payable to Cross K Supplies.

           6.      Cross K Supplies did not provide goods or services to GPS.

           7.      From January 22, 2014 to March 5, 2015 Gary Wayne Keeling, as proprietor of

Cross K Supplies, received 16 checks from GPS totaling $43,808.60.

           8.      Defendant, via his signature, knowingly endorsed each of the 16 checks. Further,

Keeling knowingly cashed said checks and retained the money. At all relevant times, Keeling

knew that Cross K Supplies did not supply goods or services to GPS.

           9.      The word “knowingly” as used in this Complaint is defined in the False Claims

Act as “a person, with respect to information, who - (1) has actual knowledge of the information;



1
    Pamela Keeling is the mother of Defendant, Gary Wayne Keeling. She is deceased.
                                                         2
      6:19-cv-00343-RAW Document 2 Filed in ED/OK on 10/10/19 Page 3 of 6



(2) acts in deliberate ignorance of the truth or falsity of the information; or (3) acts in reckless

disregard of the truth or falsity of the information.” 31 U.S.C. § 3729(b).

       10.     This action seeks triple damages and civil money penalties under the False Claims

Act based upon the false claims and false records or statements made or used by the Defendant

in order to obtain payment for goods and services that were never provided. Alternatively, this

action seeks damages for payment by mistake of fact, common law fraud, and unjust enrichment.

                                            PARTIES

       11.     Plaintiff is the United States of America.

       12.     The Defendant Gary Wayne Keeling was the proprietor of Cross K Supplies.

Keeling is a resident of Fort Towson, Oklahoma.

                                JURISDICTION AND VENUE

       13.     This Court has jurisdiction pursuant to 31 U.S.C. § 3732(a), 28 U.S.C. § 1391(b),

and 28 U.S.C. § 1345.

       14.     Venue is proper in the Eastern District of Oklahoma under 28 U.S.C. § 1391(b)

and 31 U.S.C. § 3732(a) because the conduct which gave rise to this complaint occurred here.

                               FIRST CAUSE OF ACTION
                        FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(G)

       15.     The United States re-alleges and incorporates the preceding paragraphs.

       16.     By virtue of the acts described above, the Defendant improperly retained

payments by GPS, the authority administering federal education grant monies, based upon false

or fraudulent claims in violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(G).




                                                 3
     6:19-cv-00343-RAW Document 2 Filed in ED/OK on 10/10/19 Page 4 of 6



       17.    The United States suffered actual damages in an amount to be determined at trial

and is entitled to treble damages and civil penalties under the False Claims False Claims Act, 31

U.S.C. § 3729 et seq. as amended.

                            SECOND CAUSE OF ACTION
                      FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(B)

       18.    The United States re-alleges and incorporates the preceding paragraphs.

       19.    By means of the acts described above, the Defendant knowingly made or used, or

caused to be made or used, a false record or statement which was submitted to GPS, the authority

administering federal education grant monies, and that false record or statement, which was

material to the monies obtained, caused payments that would otherwise have been denied.

       20.    The United States suffered actual damages in an amount to be determined at trial

and is entitled to treble damages and civil penalties under the False Claims False Claims Act, 31

U.S.C. § 3729 et seq. as amended.

                                THIRD CAUSE OF ACTION
                                        FRAUD

       21.    The United States re-alleges and incorporates the preceding paragraphs.

       22.    In the years 2014 and 2015, Defendant Keeling knowingly submitted invoices to

and received checks from GPS payable to his company, Cross K Supplies, as payment for goods

and services. In fact, Keeling knew or should have known that Cross K Supplies did not provide

goods or services to GPS.

       23.    Keeling fraudulently concealed material facts intending to induce GPS to pay

Cross K Supplies for goods and services that were not provided.




                                               4
      6:19-cv-00343-RAW Document 2 Filed in ED/OK on 10/10/19 Page 5 of 6



       24.     GPS relied upon Keeling’s false representations and concealment of material

facts, and as a result, was induced to pay federal monies to Defendant. As a result, the United

States been damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION
                                  UNJUST ENRICHMENT

       25.     The United States re-alleges and incorporates the preceding paragraphs.

       26.     As a result of the conduct described above, the Defendant was paid federal funds

to which he was not entitled.

       27.     In consequence of the acts set forth above, the Defendant has been unjustly

enriched at the expense of the United States under circumstances directing that in equity and

good conscious, the money should be returned to the United States.

                               FIFTH CAUSE OF ACTION
                            PAYMENT BY MISTAKE OF FACT

       28.     The United States re-alleges and incorporates the preceding paragraphs.

       29.     As a result of the conduct described above, the Defendant was paid federal

educational grant monies that were not properly payable.

       30.     At the time such payments were made, the United States through GPS was not

aware of the Defendant’s wrongful conduct and factual misstatements. Had GPS or the

Department of Education known that Cross K Supplies was not actually providing goods and

services and that federal grant monies were being misappropriated, such funds would not have

been paid. All such payments were made to the Defendant by mistake of fact.

       31.     As a consequence, the United States is entitled to recover those funds which were

paid to Defendant by mistake of fact.


                                               5
      6:19-cv-00343-RAW Document 2 Filed in ED/OK on 10/10/19 Page 6 of 6



                                      CONCLUSION

       WHEREFORE, the United States prays that that the Court grant judgment for the

Plaintiff against the Defendant as follows:

       1.      For civil penalties for each false claim, pursuant to 31 U.S.C. § 3729(a);

       2.      For three times the amount of actual damages proved pursuant to 31 U.S.C.

§ 3729(a);

       3.      For damages proved for payments made under fraud, mistake of fact, or unjust

enrichment; and

       4.      For reasonable attorney’s fees, costs, and expenses incurred by the United States

in prosecuting this action;

       5.      Post-judgment interest at the rates permitted by law; and

       6.      For such other and further relief as may be appropriate and authorized by law.


                                                     Respectfully,

                                                     BRIAN J. KUESTER
                                                     United States Attorney


                                                     s/Jason Poe
                                                     JASON W. POE
                                                     Assistant U.S. Attorney
                                                     MICHAEL J. O’MALLEY, OBA #22252
                                                     520 Denison Avenue
                                                     Muskogee, Ok 74401
                                                     (918) 684-5176
                                                     (918) 684-5130 – fax
                                                     jason.poe@usdoj.gov
                                                     michael.o’malley@usdoj.gov




                                                6
